Citation Nr: 9927535	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-07 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous 
condition.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel






INTRODUCTION

The appellant was a member of the Army National Guard from 
April 1977 to September 1979.  He was on active duty for 
training from July 1977 to October 1977 and from May 26, 1979 
to June 9, 1979.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in April 1997 which denied the claimed benefits.  

Service connection for a nervous condition was previously 
denied by a rating decision in December 1979.  


FINDINGS OF FACT

1.  A rating decision in December 1979 denied service 
connection for a nervous condition.  The appellant was 
notified of that decision and did not appeal.  

2.  Evidence added to the record since December 1979 is so 
significant that it must be considered to fairly decide the 
merits of the appellant's claim.  

3.  The appellant's claim for service connection for a 
nervous condition is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1979 rating decision 
that denied the appellant's claim for service connection for 
a nervous condition is new and material and the claim is 
reopened.  38 U.S.C.A. §§  5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302, 20.1103 (1998).

2.  The claim for service connection for a nervous condition 
is well grounded.  38 U.S.C.A. § 5107(a) (West1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The evidence that was previously of record in this case 
included the appellant's service medical and personnel 
records, as well as the records of VA and private treatment 
in 1979.  Those records show that the appellant was 
hospitalized, apparently involuntarily, at a private facility 
from January through March 1979 for treatment of 
schizophrenia.  It was his second such hospitalization at 
that facility.  

The service records indicate that the appellant had a period 
of active duty for training with the Massachusetts National 
Guard beginning May 26, 1979.  On June 3, 1979, while on 
duty, he was found to be disoriented, with unstable memory 
and cognition and was admitted to a private hospital for 
psychiatric treatment.  By the time he was discharged from 
the hospital, he had become oriented to time and place, but 
still had some residual illness.  He was transferred to 
Walter Reed Army Medical Center (WRAMC) for further 
treatment.  

In August 1979, the appellant was transferred to a VA 
facility for further psychiatric care.  Following hospital 
discharge in September 1979, he received VA outpatient 
psychiatric treatment.  An outpatient report in October 1979 
states that the appellant then seemed to realize that he 
needed medication, whereas he was "unenthusiastic" about 
taking medication during the earlier private 
hospitalizations.  

A rating decision in December 1979 denied service connection 
for a nervous condition on the basis that the appellant's 
schizophrenia pre-existed active duty for training and was 
not permanently aggravated during that period of service.  
The RO found that the appellant's psychotic episode in June 
1979 was considered an exacerbation of the pre-existing 
condition.  The appellant was notified of that determination 
and did not appeal.  

Evidence added to the record since December 1979 includes 
records of the appellant's hospitalizations at Northampton 
State Hospital in August 1978 and January 1979, additional 
records of the June 1979 private psychiatric hospitalization, 
records of VA outpatient psychiatric treatment from August 
1979 to January 1981, a letter from a private physician dated 
in May 1997, and additional service records, some of which 
are duplicates of those previously of record, as well as 
records of the appellant's hospitalization at WRAMC.  

The records from Northampton State Hospital show that on 
admission in August 1978 he was extremely agitated, had 
episodes of being over-talkative and wandering around the 
yard in a restless manner.  During the hospitalization he 
became very depressed and extremely emotionally labile, 
screaming hysterically, wanting to die.  After several days 
of medication, his condition improved.  More complete records 
of the January 1979 hospitalization than were previously of 
record indicate that the appellant was emotionally labile, 
alternating between being a "model patient" one minute and 
being agitated, hostile, and obstinate the next.  There were 
no hallucinations or delusions noted, however.  

Additional records of the June 1979 private hospitalization 
show that, on admission, the appellant was quite confused and 
disoriented.  It was noted that his improvement was slow, but 
progressive.  

The report of a Medical Board evaluation in June 1979, 
prepared during the appellant's hospitalization at WRAMC, 
notes that the appellant had had multiple psychiatric 
hospitalizations and that he had been an inpatient at a state 
facility "a few times" for psychiatric treatment, 
"thinking I was God;" he stated that he was given 
medication at that time, but could not recall the name.  The 
report indicates that the appellant's condition was 
unimproved over that at the time of hospital admission.  

Also submitted were additional records of the VA psychiatric 
hospitalization from August to September 1979, as well as 
periodic follow-up mental health clinic visits through 
January 1981.  

The May 1997 letter from a private physician indicates that 
the appellant was being seen on a regular basis for treatment 
of paranoid schizophrenia.  It was noted that he was taking 
medication, but that his condition remained tenuous.  

The appellant also submitted a copy of a Military Pay Voucher 
for the period of his active duty for training in 1979.  That 
form was previously of record and considered in the December 
1979 rating decision.  

Analysis

I.  New and material evidence 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the active military, 
naval and air service, or, if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991).  Such a 
determination requires a finding of a current disability 
which is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The term "active 
military, naval and air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty.  38 C.F.R. § 3.6.    

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306 (1998).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a three-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Initially, the Board notes that service connection for a 
psychiatric disorder was previously denied by a rating 
decision in December 1979.  The appellant was notified of 
that determination and did not appeal.  That decision, 
therefore, is final.  

The record shows that the RO determined in April 1997 that 
there was no new and material evidence to reopen the claim 
for service connection for a psychiatric disorder prior to 
the decision of The United States Court of Appeals of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (expressly rejecting the standard for determining 
whether new and material evidence has been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  It was held in Hodge 
that for evidence to be new and material, it must be of such 
significance that, alone or with other evidence of record, it 
must be considered in order to fairly decide the merits of 
the claim as provided in 38 C.F.R. § 3.156(a).  

The December 1979 rating decision concluded that the 
appellant's psychiatric disorder pre-existed his period of 
active duty for training in 1979 and was not aggravated by 
that period of service.  In order for the Board to find that 
new and material evidence has been presented to reopen the 
appellant's service connection claim, there must be some 
indication in that evidence either that the appellant's 
psychiatric disorder did not pre-exist his period of active 
duty for training or that there was some permanent increase 
in the underlying pathology of the disorder during the period 
of active duty for training.  

The evidence that was of record at the time of the December 
1979 rating decision consisted of limited service medical 
records, the summary of the appellant's private psychiatric 
hospitalization in January 1979, the summary of his brief 
private hospitalization in June 1979, the summary of the VA 
hospitalization following his transfer from WRAMC in August 
1979, and VA outpatient records reflecting treatment in 1979 
for approximately 2 months following his discharge from the 
VA facility.  

The evidence added to the record since December 1979 includes 
records of the August to October 1978 private psychiatric 
hospitalization (none of which was previously of record), 
additional records from the January to March 1979 private 
hospitalization, additional records of the June 1979 private 
hospitalization, records of the WRAMC hospitalization in 1979 
(none of which was previously of record), additional records 
of the August 1979 VA hospitalization, records of VA 
outpatient psychiatric treatment from October 1979 to January 
1981, and a May 1997 letter from a private physician who had 
treated the appellant for schizophrenia as an outpatient.  

Without evaluating the relative merit of the individual 
pieces of evidence that have been added to the record since 
the December 1979 rating decision, the Board notes that a 
significant amount of additional medical records has been 
presented showing psychiatric evaluation and treatment both 
before and after the period of active duty for training at 
issue in this case.  The Federal Circuit in Hodge noted that 
"not every piece of new evidence is 'material.'"  The court 
was concerned, however, that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge at 1363.  

Clearly, most of the additional evidence was not of record in 
December 1979.  Although some of the records show only 
continuing treatment for the psychiatric disorder that was 
previously known to be present, much of the new evidence 
consists of additional records of the inpatient treatment the 
appellant received for his schizophrenia in 1979 during the 
period of active duty for training, as well as prior to and 
after the period of service.  Moreover, records of the 1978 
hospitalization were obtained-none of which was previously 
of record.  The Board finds, therefore, that the additional 
evidence is not merely cumulative of the evidence that was of 
record in December 1979.  To the extent that the additional 
evidence in this case, considered in conjunction with all the 
evidence of record, sheds some light on the question of 
whether there was a permanent worsening in psychiatric 
disorder during the period of service, the Board finds that 
the evidence is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.  

Accordingly, the Board concludes that new and material 
evidence has been presented and that, therefore, the 
appellant's claim is reopened.  

II.  Well grounded claim

Having concluded that the appellant's claim is reopened, the 
Board must next proceed to a determination as to whether the 
claim is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Only the evidence in support of the 
claim is to be considered in making that determination and, 
generally, a presumption of credibility attaches to that 
evidence.  Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
appellant's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a appellant's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The evidence clearly shows that the first and third criteria 
set forth in Epps and Caluza have been met:  The appellant 
currently has schizophrenia that is related to the 
schizophrenia that he had during the period of active duty 
for training in 1979.  The question in this case, however, 
concerns whether or not the appellant's pre-existing 
schizophrenia was aggravated by that period of service.  
Assuming the credibility of all of the evidence and viewing 
that evidence in the light most favorable to the appellant, 
for purposes of this determination, the Board finds that 
there is sufficient medical evidence to indicate that such 
aggravation may have occurred.  Thus, the second criterion 
for a well grounded claim has also been met.  Therefore, the 
appellant's claim for service connection for a nervous 
condition is well grounded.  

The last step set forth in Elkins and Winters involves 
evaluating the merits of the appellant's claim, after 
ensuring that the duty to assist the claimant under 
38 U.S.C.A. § 5107(a) has been fulfilled.  

Because the RO has not considered the merits of the claim on 
the basis of all of the evidence of record, it would be 
unfair to the appellant for the Board to do so at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1999).  
Accordingly, the case must be Remanded to give the RO an 
opportunity to adjudicate the appellant's merits of the 
appellant's claim.  


ORDER

New and material evidence having been presented, the 
appellant's claim for service connection for a nervous 
condition is reopened and the claim is well grounded.  


REMAND

Inasmuch as the Board has reopened the appellant's claim and 
found that the claim is well grounded, the case must be 
Remanded to permit the RO to consider the merits of the 
appellant's claim.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1999).  

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  The RO should request that the 
appellant submit a list of all health 
care providers who have treated him for a 
psychiatric disorder since 1979, along 
with their addresses and the approximate 
dates of treatment.  With any needed 
signed releases from the appellant, the 
RO should request copies of the records 
of any evaluation or treatment, VA or 
non-VA, identified by the appellant that 
are not already contained in the claims 
file, including the records of A. L. 
Davis, M.D., at the Gándara Center, 
Springfield, MA.  All such records that 
are received should be associated with 
the claims folder.  

2.  The RO should then schedule the 
appellant for a psychiatric examination.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
describe in detail the appellant's 
current psychiatric symptomatology and 
the examiner's pertinent clinical 
findings.  The examiner should also be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that there was an increase in the 
underlying pathology of the appellant's 
schizophrenia, as opposed to a temporary 
flare-up or exacerbation, during the 
period of active duty for training from 
May 26, 1979, to June 9, 1979.  The 
opinion should be supported by reference 
to pertinent evidence in the claims file.  

3.  Upon completion of the requested 
development of the record, the RO should 
consider the merits of the appellant's 
claim on the basis of all of the evidence 
of record.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
containing a discussion of the pertinent 
law and regulations and their application 
to the evidence of record and they should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

